Exhibit 10.132

 

INDEMNITY AGREEMENT

 

THIS INDEMNITY AGREEMENT (this “Indemnity Agreement”) made as of the    day of
         , 20   by and among Rockpoint Growth and Income Real Estate Fund II,
L.P., a Delaware limited partnership (“Indemnitor”); Mack-Cali Realty
Corporation, a Maryland corporation (“MCRC”); Mack-Cali Realty, L.P., a Delaware
limited partnership (“MCRLP”); Mack-Cali Property Trust, a Maryland real estate
investment trust (“MCPT”); Roseland Residential Trust, a Maryland real estate
investment trust (“RRT”); and [Mack-Cali Purchaser] (the “Purchaser”, and
together with MCRC, MCRLP, MCPT and RRT, the “Indemnitees” and each,
individually, an “Indemnitee”).  Each of the Indemnitor and the Indemnitees is
referred to herein individually as a “Party”, and collectively, as “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, RRT, RPIIA-RLA, L.L.C., a Delaware limited liability company that has
elected to be treated as a real estate investment trust for U.S. federal income
tax purposes (“REIT I”), RPIIA-RLB, L.L.C., a Delaware limited liability
company, and MCRLP have entered into that certain Second Amended and Restated
Limited Partnership Agreement of Roseland Residential, L.P. (the “Partnership”),
dated as of March     , 2017 (such agreement, including any subsequent
amendments thereto, the “LP Agreement”); and

 

WHEREAS, the Indemnitor is an affiliate of REIT I and of Rockpoint Growth and
Income Upper REIT II-A, L.L.C., a Delaware limited liability company that has
elected to be treated as a real estate investment trust for U.S. federal income
tax purposes and that is an owner of common equity in REIT I (“REIT II”; each of
REIT I and REIT II are referred to herein as a “REIT” and together, the
“REITs”); and

 

WHEREAS, as contemplated in Section 13(f)(iii) of the LP Agreement, Purchaser
shall acquire one hundred percent (100%) of the outstanding common equity
interests of each REIT (with the sole exception of the common equity interests
of REIT I owned by REIT II) (collectively, the “REIT Interests”), from the
owners thereof (each owner individually a “Seller” and such owners,
collectively, the “Sellers”); and

 

WHEREAS, as a material inducement to Purchaser’s acquiring the REIT Interests
(it being recognized and agreed by the Parties that Purchaser would not
otherwise acquire the REIT Interests but for Indemnitor’s entering into this
Indemnity Agreement), the Indemnitor agrees to indemnify the Indemnitees as
provided herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
agreements of the Parties herein contained and for other good and valuable
consideration, the receipt and sufficiency of which is hereby
acknowledged, Indemnitor and the Indemnitees hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1.             Indemnity.  Except as otherwise set forth herein (including but
not limited to Sections 3(h), 3(i) and 3(j)), Indemnitor shall indemnify and
hold harmless each of the Indemnitees, together with the officers, directors,
employees, affiliates, successors and permitted assigns of the Indemnitees
(collectively, the “Indemnitee Parties” and each, individually, an “Indemnitee
Party”), in the event, and to the extent, that any of them shall incur any
damage, loss, liability, claim, action, judgment, settlement, interest, award,
penalty, fine, cost, U.S. tax, or other expense of any type or kind solely as a
result of the failure of any of the specified matters (the “Specified Matters”)
set forth in Section 2 of this Indemnity Agreement to be true and correct in any
material respect as of the date of this Indemnity Agreement (a “Loss”), provided
that indemnification in the event of a Loss that is a result of a failure of a
Specified Matter set forth in Section 2(e) to be true and correct (i) shall be
limited to U.S. taxes, interest, penalties, additions to tax, contest costs, and
other reasonable professional fees and expenses and (ii) shall be paid by the
Indemnitor on an after-tax basis, and provided further that indemnification for
Losses shall not include (A) any incidental, consequential, special and indirect
damages except to the extent such damages are actually incurred and were
reasonably foreseeable, and (B) any punitive damages and damages based on any
multiple of revenue or income unless, and only to the extent, actually awarded
by a governmental authority or other third party.

 

2.             Specified Matters.  The Specified Matters referred to in
Section 1 are as follows:

 

(a)           Each REIT is a limited liability company duly organized, validly
existing and in good standing under the Delaware Limited Liability Company Act,
as amended.  Indemnitor has all necessary limited partnership power and
authority to enter into this Indemnity Agreement and to carry out its
obligations hereunder.  Indemnitor is a limited partnership duly organized,
validly existing and in good standing under the Delaware Revised Uniform Limited
Partnership Act, as amended.  Indemnitor has all necessary right, power and
authority to enter into this Indemnity Agreement, and to carry out its
obligations hereunder.  Each Seller has all necessary right, power and authority
to effectuate the sale of its interest in the REIT Interests to Purchaser.  The
execution and delivery by Indemnitor of this Indemnity Agreement, the
performance by Indemnitor of its obligations hereunder and the consummation by
each Seller of the sale of its interest in the REIT Interests contemplated
hereby have been duly authorized by all requisite actions on the part of
Indemnitor and Seller, as applicable.  This Indemnity Agreement has been duly
executed and delivered by the Indemnitor and constitutes a legal, valid and
binding obligation thereof, enforceable against Indemnitor in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).  Each person signing
this Indemnity Agreement on behalf of Indemnitor is authorized to do so.

 

(b)           The execution, delivery and performance by Indemnitor of this
Indemnity Agreement, and the consummation of the transactions contemplated
hereby, does not and will not: (1) result in a violation or breach of any
provision of the limited partnership agreement, certificate of incorporation,
bylaws, certificate of formation, operating agreement, and/or any other
formation, organizational or governing document, as applicable, of Indemnitor,
any Seller, or either REIT; (2) result in a violation or breach of any provision
of any law or governmental order applicable to Indemnitor, any Seller, or either
REIT; or (3) require the consent, notice or other action by any person under,
conflict with, result in a violation or breach of, constitute a

 

2

--------------------------------------------------------------------------------


 

default under or result in the acceleration of any agreement to which
Indemnitor, any Seller, or either REIT is a party, except in the cases of this
clause (3) or clause (2) above, where the violation, breach, conflict, default,
acceleration or failure to give notice, obtain consent or take other action
would not have a material adverse effect on such Indemnitor’s, Seller’s, or
REIT’s ability to consummate the transactions contemplated hereby, and except,
in the case of clause (3) above, for any consents, notices or actions that have
been or will be duly and timely obtained, given or taken as required. No
consent, approval, permit, governmental order, declaration or filing with, or
notice to any governmental authority is required by or with respect to
Indemnitor in connection with the execution and delivery of this Indemnity
Agreement and the consummation of the transactions contemplated hereby other
than any that have been or will be duly and timely obtained, received, made or
filed as required.

 

(c)           Each Seller has exclusive legal title to, is the sole owner of,
and has the unrestricted power, right and authority to sell, convey, transfer,
assign and deliver its interest in the REIT Interests free and clear of all
encumbrances of any kind or nature.  Following the acquisition by Purchaser of
the REIT Interests as contemplated herein and in the LP Agreement, Purchaser
shall have legal title to, and shall be the exclusive legal and equitable owner
of, the REIT Interests free and clear of all encumbrances of any kind or nature
(other than any encumbrances arising from acts of the Purchaser or any other
Indemnitee).

 

(d)           Other than as expressly set forth in the Transaction Documents (as
defined in the LP Agreement), as of the date hereof, each REIT has (i) no
material indebtedness or other material liabilities including material
contingent liabilities, and (ii) in the case of REIT I, no material assets other
than ownership of    Class A Preferred Partnership Units (as defined in the LP
Agreement) in the Partnership and, in the case of REIT II, ownership of an
interest in REIT I (it being understood that any obligation to return or restore
an amount pursuant to Section 9(d) of the LP Agreement shall not be a Specified
Matter giving rise to indemnity under this Agreement).

 

(e)           Except as may result from (i) an action expressly permitted in the
Transaction Documents, or (ii) any action taken by or at the written request of
Indemnitees or their affiliates, each REIT (A) has never been classified as an
association taxable as a corporation (other than a corporation that has elected
to be treated as a real estate investment trust within the meaning of the
Internal Revenue Code of 1986, as amended (the “Code”)) for U.S. federal income
tax purposes, (B) was eligible to make and timely made an election to be taxed
as a real estate investment trust within the meaning of the Code, (C) other than
during any period in which it was a disregarded entity or partnership for U.S.
federal income tax purposes, for each year of its existence, beginning with its
first taxable year, has qualified as a real estate investment trust within the
meaning of the Code, (D) has operated in such a manner as to qualify as a real
estate investment trust within the meaning of the Code for each such year and
through the effective date of the applicable Seller’s sale of its interest in
the REIT Interests to Purchaser as contemplated herein and in the LP Agreement,
and (E) has not taken, omitted to take, or permitted or suffered to be taken any
action which would cause such REIT to fail to qualify as a real estate
investment trust within the meaning of the Code.

 

(f)            Each of Indemnitor, each Seller, and each REIT has not (i) made a
general assignment for the benefit of creditors, (ii) filed any voluntary
petition in bankruptcy or suffered

 

3

--------------------------------------------------------------------------------


 

the filing of any involuntary petition by its creditors, (iii) suffered the
appointment of a receiver to take possession of all, or substantially all, of
its assets, (iv) suffered the attachment or other judicial seizure of all, or
substantially all, of its assets, (v) admitted in writing to outside third
parties (which, for the avoidance of doubt, shall not be deemed to include
internal communications or  privileged or confidential communications with
counsel, accountants, financial advisors or other consultants, advisors,
representatives or agents of any of the Indemnitor, any Seller or any REIT or
similar parties acting for or on behalf of the Indemnitor or any Seller or REIT)
its inability to pay its debts generally as they come due, or (vi) made an offer
of settlement, extension or composition to its creditors generally.

 

(g)           There are no claims, actions, causes of action, demands, lawsuits,
arbitrations, inquiries, notice of violations, proceedings, litigations, tax
audits, citations, summons, subpoenas or investigations of any nature, civil,
criminal, administrative, regulatory or otherwise, whether at law or in equity
(each, an “Action”) pending or, to Seller’s knowledge, threatened in writing
against Indemnitor, any Seller, or either REIT (or an affiliate of Indemnitor,
any Seller, or either REIT) that would have a material adverse effect on either
REIT, on Indemnitor’s ability to satisfy its obligations pursuant to this
Indemnity Agreement, or on any Seller’s ability to sell its interest in the REIT
Interests as contemplated herein and in the LP Agreement.  To the knowledge of
Indemnitor, no event has occurred and no circumstances exist that would be
reasonably likely to give rise to, or serve as a basis for, any such Action. 
There are no outstanding governmental orders and no unsatisfied judgments,
penalties or awards against or adversely affecting either REIT or that would
otherwise prevent Indemnitor from being able to perform its obligations under
this Indemnity Agreement or prevent any Seller from being able to sell its
interest in the REIT Interests to Purchaser.

 

3.             Contests.

 

(a)           If the Purchaser, any other Indemnitee or any affiliate thereof
receives any written notice of a pending or threatened audit, investigation,
inquiry, assessment, proposed adjustment, notice of deficiency, litigation,
contest or other dispute that could result in a Loss for which the Indemnitor is
obligated to indemnify an Indemnitee under this Indemnity Agreement (a “Claim”),
the Purchaser agrees promptly to notify the Indemnitor in writing of such Claim.

 

(b)           Upon written notice from the Indemnitor to the Purchaser within
fifteen (15) days after receipt by Indemnitor of the notice referred to in
Section 3(a), the Indemnitor or its designee shall have the sole right to
represent the REITs in the applicable Claim at the expense of the Indemnitor,
with counsel selected by the Indemnitor and in the forum selected by the
Indemnitor; provided that in the case of a Claim in respect of Section 2(e), the
Indemnitor or its designee shall be entitled so to represent the REITs only in a
controversy with the Internal Revenue Service (the “IRS”) for a taxable period
ending on or before or that includes the date of Purchaser’s acquisition of the
REIT Interests pursuant to the LP Agreement (the “Purchase Date”); provided that
the Purchaser or its designee shall be entitled to assume such representation if
upon the Purchaser’s request the Indemnitor is not able to demonstrate to the
Purchaser’s reasonable satisfaction that the Indemnitor has the financial
capability to satisfy its obligations hereunder with respect to the applicable
Claim.  Notwithstanding the foregoing, the Indemnitor shall not be entitled to
settle any controversy so conducted by the Indemnitor without the prior written
consent of the Purchaser (not unreasonably to be withheld, delayed or
conditioned) if

 

4

--------------------------------------------------------------------------------


 

such settlement could (i) adversely affect the tax status or liability of either
REIT, any Indemnitee or any affiliate thereof for any taxable period commencing
on or after or that includes the Purchase Date or (ii) reasonably be expected to
result in a Loss to an Indemnitee for which such Indemnitee would not be
indemnified under this Indemnity Agreement.

 

(c)           The Purchaser or its designee shall contest any Claim not
contested by the Indemnitor or its designee pursuant to Section 3(b), in good
faith at the expense of the Indemnitor (such expenses, including reasonable
legal, accounting and investigatory fees and costs, to be paid currently by the
Indemnitor), with counsel selected by the Purchaser and in the forum selected by
the Purchaser upon written request therefor from  the Indemnitor to the
Purchaser within thirty (30) days after receipt by the Indemnitor of the notice
referred to in Section 3(a) accompanied by proof reasonably satisfactory to the
Purchaser that the Indemnitor has the financial capability to satisfy its
obligations hereunder with respect to the applicable Claim along with an opinion
in form and substance reasonably satisfactory to Purchaser of independent tax
counsel or accountants of recognized standing reasonably satisfactory to the
Purchaser to the effect that there is substantial authority for the position
that the Purchaser seeks to take in the contest of such Claim, provided that
(i) the Purchaser shall not be required to pursue any appeal of a judicial
decision under this Section 3(c) unless timely so requested in writing by
Indemnitor and shall not be obligated to contest any Claim in the U. S. Supreme
Court, and (ii) the Indemnitor shall advance to the Purchaser on an interest
free basis sufficient funds to pay the applicable tax, interest, penalties and
additions to tax to the extent necessary for the contest to proceed in the forum
selected by the Purchaser.  The Purchaser shall have the sole right to represent
the REITs in any controversy with the IRS that does not constitute a Claim or
that is solely with respect to taxable periods beginning after the Purchase Date
and to employ counsel of its choice at its expense.  The Purchaser shall (except
to the extent provided in Section 3(d)) have full control over the conduct of
any contest under this Section 3(c) but shall keep the Indemnitor informed as to
the progress of such contest, shall provide the Indemnitor with all documents
and information related to such contest reasonably requested in writing by the
Indemnitor (other than tax returns (except for (i) separate company tax returns
of either or both REITS or (ii) portions of tax returns that include but are not
limited to either or both REITS or information therefrom compiled by the
Purchaser) and other confidential information), and shall consider in good faith
any suggestions made by the Indemnitor as to the conduct of such contest. 
Neither the Purchaser nor any REIT or any Indemnitee shall waive or extend the
statute of limitations with respect to any taxable year of either REIT ending on
or before or that includes the Purchase Date without the prior written consent
of the Indemnitor (not unreasonably to be withheld, delayed or conditioned).

 

(d)           Purchaser shall advise Indemnitor in writing of any settlement
offer made by the IRS with respect to a controversy being contested pursuant to
Section 3(c).  Purchaser shall not be entitled to settle or compromise, either
administratively or after the commencement of litigation, any controversy
conducted by it pursuant to Section 3(c) without the prior written consent of
the Indemnitor (not unreasonably to be withheld, delayed or conditioned) if such
settlement or compromise (i) would give rise to an obligation of Indemnitor to
indemnify an Indemnitee under this Indemnity Agreement (unless Purchaser waives
payment of such indemnity) or (ii) could adversely affect the liability of
Indemnitor or any direct or indirect owner of Indemnitor for taxes.  If the
Indemnitor requests in writing that the Purchaser accept a settlement or
compromise offer (other than a settlement or compromise offer that would

 

5

--------------------------------------------------------------------------------


 

adversely affect the status of any Indemnitee or any affiliate (other than the
REITs) as a real estate investment trust for Federal income tax purposes or a
settlement or compromise offer conditioned upon agreement with respect to any
matter not indemnified against by Indemnitor under this Indemnity Agreement),
the Purchaser shall either accept such settlement offer or agree with the
Indemnitor that the liability of the Indemnitor with respect to such Claim under
this Indemnity Agreement shall be limited to an amount calculated on the basis
of such settlement offer.

 

(e)           Indemnitor shall pay any indemnity amount due under this Indemnity
Agreement in respect of a Claim that is contested as set forth in
Section 3(b) or 3(c), and Purchaser shall refund to Indemnitor any amount
advanced by Indemnitor pursuant to clause (ii) of the proviso to the first
sentence of Section 3(c) in excess of the portion thereof due to Purchaser under
this Indemnity Agreement, within fifteen (15) Business Days (as defined in the
LP Agreement) after the earlier of (i) a decision, judgment, decree or other
order by any court of competent jurisdiction which has become final and is not
appealed pursuant to this Indemnity Agreement, or (ii) entry into a closing
agreement or other settlement agreement or compromise in connection with an
administrative or judicial proceeding. Indemnitor shall pay any indemnity amount
due under this Indemnity Agreement in respect of a Claim other than a Claim that
is contested as set forth in Section 3(b) or 3(c) within fifteen (15) Business
Days (as defined in the LP Agreement) after written demand therefor by the
Purchaser accompanied by reasonable evidence of the liability for and amount of
the indemnity. Late payments shall bear interest at the rate of eighteen percent
(18%) per annum compounded monthly (or if less, the highest rate allowed by
law).

 

(f)            Except as provided above, the Purchaser and the other Indemnitees
shall have full control over any decisions in respect of contesting or not
contesting any tax matter and may pursue or not pursue administrative and/or
judicial remedies and conduct any contest in any manner as they may determine,
in each case in their sole and absolute discretion.

 

(g)           The Parties shall use commercially reasonable efforts to mitigate
any Loss, including by availing the REITs at the expense of the Indemnitor of
the mitigation provisions available to real estate investment trusts under the
Code.

 

(h)           Notwithstanding anything herein to the contrary, under no
circumstances shall the Indemnitor be liable for any Loss:  (i) incurred by any
Person (as defined in the LP Agreement) other than the REITs  after the earlier
of (A) the day immediately prior to the final day of the calendar quarter that
includes the Purchase Date or (B) the last day of the tax year of the REITs that
includes the Purchase Date (regardless of when during the Survival Period such
taxes are assessed by the IRS) (it being understood that any tax arising from a
failure to comply with Section 856(c)(4) of the Code in any quarter is incurred
no sooner than the last day of the applicable quarter); or (ii) incurred by
either or both of the REITs that results from a transaction (including a
transaction deemed to occur for income tax purposes) that occurs after the date
which is six (6) months following the Purchase Date (regardless of when during
the Survival Period such taxes are assessed by the IRS); provided, however, that
Indemnitor’s liability for any Loss  relating to taxes shall be determined by
reference to, and shall not exceed, the RP REITs’ Tax Liability Limitation (as
hereinafter defined).  For purposes of this Agreement, the  term “RP REITs’ Tax
Liability Limitation” shall mean the tax liabilities of the REITs that would
have

 

6

--------------------------------------------------------------------------------


 

resulted had REIT I sold its assets on the Purchase Date for the value used to
determine the Purchase Payments (as defined in the LP Agreement) under the LP
Agreement (such maximum tax liabilities to be determined (x) for the sake of
clarity, taking into account any additional tax arising from such sale resulting
from the actual failure of a REIT to qualify as a real estate investment trust
within the meaning of Section 856 of the Code on or prior to the Purchase Date,
and (y) without giving effect to any items of deduction or credits unrelated to
such deemed sales that such REITs would have had available to reduce their tax
liabilities resulting from such sales).

 

(i) Notwithstanding anything contained herein to the contrary, no Specified
Matter shall be treated as failing to be true and correct, and therefore no such
Specified Matter shall be the basis for indemnification under this Indemnity
Agreement, to the extent any failure of such Specified Matter to be true and
correct is the result of a breach by the Partnership or any Indemnitee of any
representation or covenant in any Transaction Document, including any failure by
the Partnership to operate in accordance with the REIT Requirements (as defined
in the LP Agreement), or as a result of any Event of Default (as defined in the
LP Agreement).

 

(j)                                    The amount for which Indemnitor is
otherwise liable hereunder shall be reduced by reason of any liability that it
would not have incurred but for an Event of Default having occurred.

 

4.                                      Entire Agreement.  This Indemnity
Agreement constitutes the entire understanding among the Parties with respect to
the subject matter hereof and supersedes any prior agreement or understanding
among the Parties with respect to the subject matter hereof.

 

5.                                      Governing Law; Submission to
Jurisdiction; Waiver of Trial by Jury.  The validity, interpretation and
enforcement of this Indemnity Agreement shall be governed by the laws of the
State of New York without regard to its principles of conflicts of law.  Each
Party hereby submits to the exclusive jurisdiction of any United States Federal
court sitting in New York County or New York State Court located in New York
County in any action or proceeding arising out of or relating to this Indemnity
Agreement.  EACH OF THE PARTIES HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, A TRIAL BY JURY IN ANY ACTION ARISING OUT OF MATTERS RELATED TO THIS
INDEMNITY AGREEMENT, WHICH WAIVER IS INFORMED AND VOLUNTARY.

 

6.                                      Amendments.  This Indemnity Agreement
shall not be modified, altered, supplemented or amended, except pursuant to a
written agreement executed and delivered by all of the Parties.

 

7.                                      Notices.  Any notice, demand or request
may be given in writing by email transmission to the Party for whom it is
intended, or (a) by registered or certified mail (return receipt requested and
postage prepaid), (b) by a nationally recognized overnight courier providing for
signed receipt of delivery, or (c) by facsimile, with delivery confirmed by the
sender and followed by copy sent by nationally recognized overnight courier
providing for signed receipt of delivery, in each case at the following address,
or such other address as may be designated in writing by notice given in
accordance with this Section 7:

 

7

--------------------------------------------------------------------------------


 

If to any Indemnitee:

c/o Roseland Residential Trust

 

210 Hudson Street, Suite 400

 

Jersey City, NJ 07311

 

Facsimile:(732) 590-1009

 

E-mail: Baron@Roselandres.com

 

Attention: Ivan Baron, Chief Legal Officer

 

 

with a copy to:

Mack-Cali Realty Corporation

 

 

Harborside 3

 

210 Hudson Street, Suite 400

 

 

Jersey City, NJ 07311

 

 

Facsimile: (732) 205-9015

 

 

Email:gwagner@mack-cali.com

 

 

Attention: Gary Wagner

 

 

General Counsel and Secretary

 

 

 

 

with a copy to:

Seyfarth Shaw LLP

 

620 Eighth Avenue

 

New York, NY 10018

 

Facsimile: (212) 218-5526

 

E-mail: jnapoli@seyfarth.com

 

bhornick@seyfarth.com

 

Attention: John P. Napoli

 

Blake Hornick

 

8

--------------------------------------------------------------------------------


 

If to Indemnitor:

Rockpoint Growth and Income Real

 

Estate Fund II

 

500 Boylston Street

 

Boston, MA 02116

 

Facsimile: (617) 437-7011

 

E-mail: pboney@rockpointgroup.com jgoldman@rockpointgroup.com

 

Attention: Paisley Boney

 

Joseph Goldman

and

 

 

Rockpoint Growth and Income Real

 

Estate Fund II

 

Woodlawn Hall at Old Parkland

 

3953 Maple Avenue, Suite 300

 

Dallas, TX 75219

 

Facsimile: (972) 934-8836

 

E-mail: rhoyl@rockpointgroup.com

 

Attention: Ron Hoyl

 

 

with a copy to:

Gibson, Dunn & Crutcher LLP

 

2029 Century Park East, Suite 4000

 

 Los Angeles, CA 90067

 

Facsimile: (213) 229-6638

 

E-mail: jsharf@gibsondunn.com

 

gpollner@gibsondunn.com

 

Attention: Jesse Sharf

 

Glenn R. Pollner

 

All notices (i) shall be deemed to have been delivered on the date that the same
shall have been actually delivered in accordance with the provisions of this
Section 7 and (ii) may be delivered either by a Party or by such Party’s
attorneys.  Any Party may, from time to time, specify as its address for
purposes of this Indemnity Agreement any other address upon the giving of ten
(10) days’ written notice thereof to the other Parties.

 

8.                                      Term.  The term of this Indemnity
Agreement shall survive for the full period of all applicable statutes of
limitations (giving effect to any waiver, mitigation or extension thereof) plus
sixty (60) days (the “Survival Period”).

 

9.                                      Counterparts.  This Indemnity Agreement
may be executed in one or more counterparts, all of which taken together shall
constitute one and the same instrument.  Delivery of such counterpart signature
pages may be effectuated by email pursuant to Section 7.

 

9

--------------------------------------------------------------------------------


 

10.                               Severability.  If any provision of this
Indemnity Agreement is held to be illegal, invalid, or unenforceable under
present or future laws effective during the term of this Agreement, such
provision shall be fully severable and this Indemnity Agreement shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part of this Indemnity Agreement, and the remaining
provisions of this Indemnity Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Indemnity Agreement, unless such continued effectiveness
of this Indemnity Agreement, as modified, would be contrary to the basic
understandings and intentions of the Parties as expressed herein.

 

11.                               Recitals.  The recitals and introductory
paragraphs hereof are a part hereof, form a basis for this Indemnity Agreement
and shall be considered prima facie evidence of the facts and documents referred
to therein.

 

12.                               Third Party Beneficiaries.  None of the
provisions of this Indemnity Agreement shall be for the benefit of or
enforceable by any person not a party hereto, provided, however, that
notwithstanding the foregoing, those Indemnitee Parties who are not parties to
this Indemnity Agreement are third party beneficiaries hereof, it being agreed
to and understood that such Indemnitee Parties shall have the right to be
indemnified by Indemnitor pursuant to the terms of this Indemnity Agreement (and
shall have the right to enforce this Indemnity Agreement against Indemnitor) as
if such Indemnitee Parties were parties hereto.

 

13.                               Successors and Assigns.  This Indemnity
Agreement shall inure to the benefit of, and be binding upon, the Parties hereto
and their respective successors and permitted assigns, provided, however, that
Indemnitor shall not be entitled to assign its obligations pursuant to this
Indemnity Agreement without the express written consent of the Indemnitees
(which consent shall not be unreasonably withheld).

 

14.                               Sole Remedy.  Notwithstanding anything to the
contrary in this Indemnity Agreement, the indemnification provided for in this
Indemnity Agreement shall be the sole and exclusive remedy of the Purchaser for
the failure of any of the Specified Matters set forth in Section 2 to be true
and correct in any material respect as of the date of this Indemnity Agreement
or with respect to any other matter with respect to which indemnification of the
Purchaser is contemplated by this Indemnity Agreement.  For the avoidance of
doubt, the failure of any of the Specified Matters set forth in Section 2 to be
true and correct at any time shall not relieve the Purchaser from its obligation
to purchase the Put/Call Interests (as defined in the LP Agreement) from
Rockpoint Preferred Holders (as defined in the LP Agreement) at any time such
purchase is required pursuant to the terms of the LP Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK;

SIGNATURE PAGES FOLLOW]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Indemnity Agreement as
of the date first written above.

 

 

INDEMNITOR:

 

 

 

ROCKPOINT GROWTH AND INCOME FUND II

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title: 

 

 

 

 

 

 

 

 

INDEMNITEES:

 

 

 

MACK-CALI REALTY CORPORATION

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

MACK-CALI REALTY, L.P.

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

[PURCHASER]

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

MACK-CALI PROPERTY TRUST

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

 

ROSELAND RESIDENTIAL TRUST

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------